Filed 6/9/21 In re I.Z.B. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE



 In re I.Z.B., A Person Coming Under
 the Juvenile Court Law.

 CONTRA COSTA COUNTY                                                      A161652
 CHILDREN AND FAMILY
 SERVICES BUREAU,                                                        (Contra Costa County
                                                                          Super. Ct. No. J19-00493)
             Plaintiff and Respondent,
 v.
 I.B.,
             Defendant and Appellant.


         In this dependency appeal, I.B. (mother) challenges the juvenile court’s
order terminating her parental rights with respect to her daughter, I.Z.B., at
a permanency planning hearing held pursuant to section 366.26 of the
Welfare and Institutions Code.1 Mother’s sole contention on appeal is that
the juvenile court erred by failing to apply the beneficial relationship
exception to adoption, which would have blocked termination of her parental
rights. Although we sympathize with mother’s difficult upbringing and



       All statutory references are to the Welfare and Institutions Code
         1

unless otherwise specified.


                                                               1
applaud her recent progress in stabilizing her life both for herself and for her
other child, we affirm.
                              I. BACKGROUND
      A detailed history of this juvenile dependency proceeding can be found
in our prior opinion in the matter. (I.B. v. Superior Court (Oct. 29, 2020,
A160786) (I.B.) [nonpub. opn.].) We summarize the case through the 12-
month review at which mother’s reunification services were terminated by
reference to that opinion: The Contra Costa County Children and Family
Services Bureau (Bureau) detained I.Z.B. from mother and T.E. (father)
shortly after her birth, based on pervasive domestic violence between the
couple.2 Mother—who at 17 years of age was herself a dependent minor in
Contra Costa County— has a lengthy history of being a Commercially
Sexually Exploited Child (CSEC), beginning with sexual exploitation by her
mother from the age of 10. Prior to I.Z.B.’s birth, mother was refusing to
enter any approved placements because she did not want to leave father, and
there were concerns that she had smoked marijuana and was being trafficked
while pregnant. Given her age, a guardian ad litem was appointed for
mother.
      At the jurisdictional hearing in June 2019, the juvenile court sustained
the allegations in an amended petition and declared I.Z.B. to be a person
described by subdivision (b) of section 300. At the July 2019 dispositional
hearing, I.Z.B. was declared a juvenile court dependent, formally removed
from parental custody, and placed in foster care. Mother was ordered to
participate in a reunification plan, including domestic violence counseling,
general counseling, parenting classes, and substance abuse testing.

      2 Father has not appealed from the termination of his parental rights
with respect to I.Z.B. and thus we focus this discussion on relevant facts
related to mother.

                                       2
      Mother’s engagement in reunification services was hampered by
repeated incidents of domestic violence and chaos in her life. Shortly after
the dispositional hearing, father was arrested after he went to the group
home where mother was residing, threatened mother and I.Z.B., and gave
mother a black eye. Five months later, mother was beaten up, reportedly by
several of father’s relatives. From December 20, 2019, to January 3, 2020,
mother posted 32 prostitution ads on three different prostitution websites.
She would not tell the social worker where she was living and made little
progress on her case plan, other than completing a parenting class.
      At the six-month review in March 2020, father’s reunification services
were terminated, but the parties stipulated to extend services for mother to
the 12-month review. In agreeing to extend mother’s services, Bureau
counsel stated: “[W]e’ve had a lot of discussions, and the bottom line is the
department is very understanding of the fact that [mother] came through our
system as a dependent. She has been a victim of different forms of abuse in
her youth. She is considered to be a CSEC person/victim. [¶] And she—
things are somewhat spiraling for her out of control. And the department
wants to do everything in its power to assist her to try to get things back on
track before it’s too late for her.” Although the 12-month date was only three
months out, the Bureau “wanted to help mother re-engage in services and get
her some mental health assistance.”
      In advance of the 12-month hearing, the Bureau filed reports indicating
that mother had been complying with her services. In addition, mother
appeared to have ceased her involvement with father. However, describing a
number of ongoing risky encounters with a roommate, a co-worker, and other
individuals, the social worker opined that mother had not made significant




                                       3
enough behavior changes and did not appear to understand the risks and
safety concerns for herself and her young infant.
      At the contested 12-month review hearing on August 6, 2020, the court
commended mother for her recent participation in services. However, it
found that there was “a great deal of instability and chaos in her life,”
expressing particular concern about mother’s continued risky and unwise
choices. It concluded that “although she’s taken the classes and has been
able to articulate a safety plan, she is not, in fact, able to keep herself safe
and, by extension, her daughter safe if her daughter were with her.” The
court found by clear and convincing evidence that there was no substantial
probability that I.Z.B. would be returned to mother if services were extended
to 18-months. It therefore terminated mother’s reunification services and set
the matter for a permanency planning hearing pursuant to section 366.26 so
that a permanent out-of-home plan could be established for I.Z.B.3 At that
same hearing, the court also granted the foster parents’ request for de facto
parent status.
      In a report filed in advance of the permanency planning hearing, the
Bureau recommended that parental rights be terminated and I.Z.B. be placed
in a permanent plan of adoption. Throughout these proceedings, mother
attended supervised visitation with I.Z.B. once per week for one hour.
Specifically, mother attended 34 out of 39 visits prior to the COVID-19
pandemic, 23 of 26 video visits, and all 19 of the scheduled in-person visits
that recommenced in June 2020. Although mother was, at times, reported to
be distracted and multi-tasking during visitation, generally she was


      3On October 29, 2020, we denied mother’s writ petition contesting the
juvenile court’s setting order, concluding that reasonable services had been
provided to her and that the juvenile court did not err by declining to
continue reunification services to the 18-month date. (I.B., supra, A160786.)

                                         4
affectionate, appropriate, and attentive. However, the minor, now a one-year
old, often cried during visits and was difficult to sooth unless the caregivers
remained present. The Bureau opined that the parent-child relationship that
existed between mother and I.Z.B. did not outweigh the benefits of
permanency for the minor.
      The permanency planning hearing on December 3, 2020 proceeded
solely by argument. Minor’s counsel supported the Bureau’s recommendation
that parental rights be terminated, noting that I.Z.B. had been with the de
facto parents for an extended period, sought them out for comfort, and was
thriving in their care. Mother’s attorney, in contrast, argued that the
beneficial relationship exception to adoption should apply because mother
had frequent and loving contact with the minor, and I.Z.B. would benefit
from maintaining her positive emotional attachment to mother. Counsel
stressed that I.Z.B. knew her client as mother. Counsel also reported that
mother was working two jobs, living independently, and managing her
current pregnancy well.
      The juvenile court found I.Z.B. both generally adoptable and
specifically adoptable by the de facto parents. It terminated parental rights
and ordered adoption as the permanent plan for the minor. In rejecting the
existence of the beneficial relationship exception to adoption on this record,
the court noted mother’s past history of severe domestic violence, substance
abuse, and dangerous behaviors. It emphasized that I.Z.B. had been in the
home of the de facto parents for all but nine days of her young life. During
that time, she had thrived, forming “a very close bond” with her caregivers.
The court found that I.Z.B. sought out her caregivers “for assurance,
affection, security, and love.” While it found that mother loved I.Z.B., and
had visited her consistently and appropriately, the juvenile court noted that



                                        5
mother had difficulty soothing the minor without the presence of the
caregivers. Stressing that its decision was not a criticism of mother, the
court concluded that the benefit I.Z.B. derived from her relationship with
mother was outweighed by the permanence an adoptive home could provide
for the young minor. This appeal followed.
                               II. DISCUSSION
      At a permanency planning hearing held in accordance with section
366.26, the juvenile court is charged with determining the most appropriate
permanent plan of out-of-home care for a dependent child that has been
unable to reunify. (In re Casey D. (1999) 70 Cal.App.4th 38, 50, disapproved
on another ground in In re Caden C. (May 27, 2021, S255839) (Caden C.) at
fn. 5.) When reunification efforts with a parent fail, as they did in this case,
the focus shifts from family preservation “to the needs of the child for
permanency and stability.” (In re Marilyn H. (1993) 5 Cal.4th 295, 309; In re
G.B. (2014) 227 Cal.App.4th 1147, 1163.) Thus, permanency planning
hearings, as the name implies, are “designed to protect children’s ‘compelling
rights . . . to have a placement that is stable, permanent, and that allows the
caretaker to make a full emotional commitment to the child.’ ” (In re Celine
R. (2003) 31 Cal.4th 45, 52–53.) As the most permanent of the available
options, adoption is the plan preferred by the Legislature. (In re Autumn H.
(1994) 27 Cal.App.4th 567, 573 (Autumn H.).) Indeed, when a court finds
that a child is likely to be adopted if parental rights are terminated, it must
select adoption as the permanent plan unless it finds a reason for
determining that “termination would be detrimental to the child” due to one
or more of the statutory circumstances delineated in section 366.26. (§
366.26, subd. (c)(1)(B); In re A.A. (2008) 167 Cal.App.4th 1292, 1320.)




                                        6
      The statutory exception at issue in these proceedings—the beneficial
relationship exception—applies where termination of parental rights would
be detrimental to the child because the parent has “maintained regular
visitation and contact with the child and the child would benefit from
continuing the relationship.” (§ 366.26, subd. (c)(1)(B)(i).) As the Supreme
Court recently explained in Caden C., “[f]rom the statute, we readily discern
three elements the parent must prove to establish the exception: (1) regular
visitation and contact, and (2) a relationship, the continuation of which would
benefit the child such that (3) the termination of parental rights would be
detrimental to the child. (Id. at p. 12, italics omitted.) Our high court also
reaffirmed “a crucial aspect of the trial court’s responsibility in these cases: in
assessing whether termination would be detrimental, the trial court must
decide whether the harm from severing the child’s relationship with the
parent outweighs the benefit to the child of placement in a new adoptive
home.” (Ibid., citing with approval the seminal case of Autumn H., supra, 27
Cal.App.4th at p. 575.)
      The first element of the beneficial relationship determination asks the
“straightforward” question “whether ‘parents visit consistently,’ taking into
account ‘the extent permitted by court orders.’ ” (Caden C., supra, at pp. 12-
13.) Courts should concentrate on whether “[v]isits and contact ‘continue[] or
develop[] a significant, positive, emotional attachment from child to parent’ ”
as the focus throughout the beneficial relationship analysis “is on the best
interests of the child.” (Id. at p. 13; see also Autumn H., supra, 27
Cal.App.4th at p. 575.) As for the second element, the parent-child
relationship “may be shaped by a slew of factors, such as ‘[t]he age of the
child, the portion of the child’s life spent in the parent’s custody, the
“positive” or “negative” effect of interaction between parent and child, and the



                                         7
child’s particular needs.’ ” (Caden C., at p. 13, quoting Autumn H., supra, 27
Cal.App.4th at p. 576.) The juvenile court’s focus should again be on the
child, and it “must remain mindful that rarely do ‘[p]arent-child
relationships’ conform to an entirely consistent pattern.” (Ibid.)
      When considering the third element, courts must determine “how the
child would be affected by losing the parental relationship—in effect, what
life would be like for the child in an adoptive home without the parent in the
child’s life.” (Caden C., supra, at p. 14.) Under this element, the court is
again guided by the child’s best interest, but in a “specific way: it decides
whether the harm of severing the relationship outweighs ‘the security and
the sense of belonging a new family would confer.’ (Autumn H., supra, 27
Cal.App.4th at p. 575.) ‘If severing the natural parent/child relationship
would deprive the child of a substantial, positive emotional attachment such
that,’ even considering the benefits of a new adoptive home, termination
would ‘harm[]’ the child, the court should not terminate parental rights.
(Ibid.)” (Caden C., at p. 15.)
      We review the first two elements, consistent visitation and the
existence of a beneficial relationship, for substantial evidence. (Caden C.,
supra, at p. 25.) “The determination that the parent has visited and
maintained contact with the child ‘consistently,’ taking into account ‘the
extent permitted by the court’s orders’ [citation] is essentially a factual
determination. It’s likewise essentially a factual determination whether the
relationship is such that the child would benefit from continuing it.” (Ibid.)
Consideration of the third element also involves numerous explicit or implicit
findings—including specific features of the child’s relationship with the
parent, the harm associated with losing those features, whether an adoptive
placement would offset or counterbalance those harms, and specific benefits



                                        8
of adoption based on characteristics of the child —that are reviewable for
substantial evidence. (Id. at p. 26.) However, the ultimate decision,
“weighing the harm of losing the relationship against the benefits of
placement in a new, adoptive home[,] . . . is discretionary and properly
reviewed for abuse of discretion.” (Id. at pp. 26-27.)
      In the present case, there is no dispute that mother maintained
consistent visitation with I.Z.B. Moreover, that contact likely developed some
level of positive, emotional attachment from child to parent. Further, under
the second element, the continuation of the mother-child relationship would
likely provide some benefit to I.Z.B. However, given her young age and the
fact that she was removed from mother’s custody days after her birth, it is
difficult to describe that benefit to I.Z.B. as substantial at this juncture. The
juvenile court here focused on the third element—whether termination of the
relationship would be detrimental because “the harm from severing the
child’s relationship with the parent outweighs the benefit to the child of
placement in a new adoptive home.” (Caden C., supra, at p. 12.) The court
concluded severance of the parent-child relationship would not be
detrimental because any benefit I.Z.B. derived from her relationship with
mother was outweighed by the permanence an adoptive home could provide.
      The court noted, “[a]lthough [mother] loves her child and has visited
regularly, her connection with the child is not as deep and strong as the
connection with the caregivers. I think it was best demonstrated by the
description in the report that when [I.Z.B.] was upset and needed consoling,
[mother] was unable to console her but the caregivers were able to console
her. [¶] And that’s not a criticism of [mother]. It’s a reflection of the fact
that the caregivers have been with this child every minute of its life, since
nine days old, and that is a reflection of their bond and connection with the



                                        9
child, and that bond is stronger and more beneficial to the child than the
parent-child relationship between [mother] and [I.Z.B.].” As the court
acknowledged, this was “decidedly not a contest of who would be the better
custodial caregiver.” (Id. at p. 16.) It was simply an acknowledgement that,
given I.Z.B.’s young age and situation, a permanent adoptive home was
clearly in the minor’s best interests. We see no abuse of discretion.
                             III. DISPOSITION
      The judgment is affirmed.




                                       10
                     SANCHEZ, J.




We concur.




HUMES, P.J.




MARGULIES, J.




(A161652)




                11